Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 1 of 14 Page ID #:132




  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 10
        DANIEL PFAU                                  Case No: 8:20-cv-01275-JLS (ADSx)
 11
                            Plaintiff,               [Orange County Superior Court Case No.:
 12
                                                     30-2020-01131267-CU-PO-CJC]
        v.
 13
        LOWE’S COMPANIES, INC., and                  PROTECTIVE ORDER
 14     DOES 1 to 50, Inc.
                                                     [Discovery Document: Referred to
 15                         Defendants.              Magistrate Judge Autumn D. Spaeth]
 16

 17      The Court having read the parties’ Stipulated Protective Order in this matter, and
 18   good cause appearing, the Court hereby enters the following protective order:
 19      1. A. PURPOSES AND LIMITATIONS
 20          Discovery in this action is likely to involve production of confidential,
 21   proprietary, or private information for which special protection from public
 22   disclosure and from use for any purpose other than prosecuting this litigation may
 23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 24   enter the following Stipulated Protective Order. The parties acknowledge that this
 25   Order does not confer blanket protections on all disclosures or responses to
 26   discovery and that the protection it affords from public disclosure and use extends
 27   only to the limited information or items that are entitled to confidential treatment
 28   under the applicable legal principles. The parties further acknowledge, as set forth
                                               -1-
                                   [PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 2 of 14 Page ID #:133




  1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
  3   procedures that must be followed and the standards that will be applied when a party
  4   seeks permission from the Court to file material under seal.
  5         B. GOOD CAUSE STATEMENT
  6         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that
  7   the Court, upon a showing of good cause may “issue an order to protect a party from
  8   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
  9   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s
 10   Confidential Documents contain proprietary and confidential trade secret
 11   information relating to Defendant Lowe’s Home Centers, LLC’s business practices
 12   and its safety protocol. Defendant Lowe’s Home Centers, LLC. (“Defendant” or
 13   “Lowe’s”) derives independent economic value from maintaining the confidentiality
 14   of the policies and procedures set forth in these Confidential Documents.
 15         Defendant is a retailer in the home improvement industry and has conducted
 16   business in California since 1998. The home improvement retail industry is very
 17   competitive. As a result of years of investing time and money in research and
 18   investigation, Defendant developed the policies contained in the Confidential
 19   Documents for the purposes of maintaining the security and accessibility of its
 20   merchandise, providing quality customer service, and ensuring the safety of its
 21   employees and customers. These policies and procedures, as memorialized in the
 22   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
 23   used for the purposes of maintaining safety at its stores and creating efficient and
 24   organized work environments for its employees. As a result, Defendant is able to
 25   minimize the waste of any resources, which is a key factor in generating profitability
 26   for its business.
 27         Defendant derives economic value from maintaining the secrecy of its
 28   Confidential Documents. If disclosed to the public, the trade secret information
                                              -2-
                                   PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 3 of 14 Page ID #:134




  1   contained in Defendant’s Confidential Documents would reveal Defendant’s
  2   internal operations and could potentially be used by competitors as a means to
  3   compete for its customers, interfere with its business plans and thereby gain unfair
  4   business advantages. If Defendant’s safety protocol were revealed to the general
  5   public, it would hinder Defendant’s ability to effectively resolve and minimize
  6   liability claims, and its goal of protecting its customers and employees from theft
  7   and other crimes. Unrestricted or unprotected disclosure of such information would
  8   result in prejudice or harm to Defendant by revealing Lowe’s competitive
  9   confidential information, which has been developed at the expense of Lowe’s and
 10   which represents valuable tangible and intangible assets. Accordingly, the parties
 11   respectfully submit that there is good cause for the entry of this Protective Order.
 12   2.     DEFINITIONS
 13          2.1    Action: The instant action: Daniel Pfau v. Lowe’s Companies Inc. et
 14   al, Case No: 8:20-cv-01275-JLS (ADSx).
 15          2.2    Challenging Party: a Party or Non-Party that challenges the
 16   designation of information or items under this Order.
 17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 18   how it is generated, stored or maintained) or tangible things that qualify for
 19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 20   the Good Cause Statement.
 21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 22   their support staff).
 23          2.5    Designating Party: a Party or Non-Party that designates information or
 24   items that it produces in disclosures or in responses to discovery as
 25   “CONFIDENTIAL.”
 26          2.6    Disclosure or Discovery Material: all items or information, regardless
 27   of the medium or manner in which it is generated, stored, or maintained (including,
 28   among other things, testimony, transcripts, and tangible things), that are produced or
                                              -3-
                                   PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 4 of 14 Page ID #:135




  1   generated in disclosures or responses to discovery in this matter.
  2         2.7    Expert: a person with specialized knowledge or experience in a matter
  3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  4   an expert witness or as a consultant in this Action.
  5         2.8    House Counsel: attorneys who are employees of a party to this Action.
  6   House Counsel does not include Outside Counsel of Record or any other outside
  7   counsel.
  8         2.9    Non-Party: any natural person, partnership, corporation, association, or
  9   other legal entity not named as a Party to this action.
 10         2.10 Outside Counsel of Record: attorneys who are not employees of a
 11   party to this Action but are retained to represent or advise a party to this Action and
 12   have appeared in this Action on behalf of that party or are affiliated with a law firm
 13   which has appeared on behalf of that party, and includes support staff.
 14         2.11 Party: any party to this Action, including all of its officers, directors,
 15   employees, consultants, retained experts, and Outside Counsel of Record (and their
 16   support staffs).
 17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 18   Discovery Material in this Action.
 19         2.13 Professional Vendors: persons or entities that provide litigation
 20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 22   and their employees and subcontractors.
 23         2.14 Protected Material: any Disclosure or Discovery Material that is
 24   designated as “CONFIDENTIAL.”
 25         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 26   Material from a Producing Party.
 27   3.    SCOPE
 28         The protections conferred by this Order cover not only Protected Material (as
                                               -4-
                                   PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 5 of 14 Page ID #:136




  1   defined above), but also (1) any information copied or extracted from Protected
  2   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  3   and (3) any deposition testimony, conversations, or presentations by Parties or their
  4   Counsel that might reveal Protected Material, other than during a court hearing or at
  5   trial.
  6            Any use of Protected Material during a court hearing or at trial shall be
  7   governed by the orders of the presiding judge. This Order does not govern the use
  8   of Protected Material during a court hearing or at trial.
  9   4.       DURATION
 10            Even after final disposition of this litigation, the confidentiality obligations
 11   imposed by this Order shall remain in effect until a Designating Party agrees
 12   otherwise in writing or a court order otherwise directs. Final disposition shall be
 13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 14   or without prejudice; and (2) final judgment herein after the completion and
 15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 16   including the time limits for filing any motions or applications for extension of time
 17   pursuant to applicable law.
 18   5.       DESIGNATING PROTECTED MATERIAL
 19            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 20   Each Party or Non-Party that designates information or items for protection under
 21   this Order must take care to limit any such designation to specific material that
 22   qualifies under the appropriate standards. The Designating Party must designate for
 23   protection only those parts of material, documents, items, or oral or written
 24   communications that qualify so that other portions of the material, documents,
 25   items, or communications for which protection is not warranted are not swept
 26   unjustifiably within the ambit of this Order.
 27            Mass, indiscriminate, or routinized designations are prohibited. Designations
 28   that are shown to be clearly unjustified or that have been made for an improper
                                                  -5-
                                      PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 6 of 14 Page ID #:137




  1   purpose (e.g., to unnecessarily encumber the case development process or to impose
  2   unnecessary expenses and burdens on other parties) may expose the Designating
  3   Party to sanctions.
  4         If it comes to a Designating Party’s attention that information or items that it
  5   designated for protection do not qualify for protection, that Designating Party must
  6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  7         5.2      Manner and Timing of Designations. Except as otherwise provided in
  8   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 10   under this Order must be clearly so designated before the material is disclosed or
 11   produced.
 12         Designation in conformity with this Order requires:
 13               (a) for information in documentary form (e.g., paper or electronic
 14   documents, but excluding transcripts of depositions), that the Producing Party affix
 15   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 16   legend”), to each page that contains protected material. If only a portion or portions
 17   of the material on a page qualifies for protection, the Producing Party also must
 18   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 19   margins).
 20         A Party or Non-Party that makes original documents available for inspection
 21   need not designate them for protection until after the inspecting Party has indicated
 22   which documents it would like copied and produced. During the inspection and
 23   before the designation, all of the material made available for inspection shall be
 24   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 25   documents it wants copied and produced, the Producing Party must determine which
 26   documents, or portions thereof, qualify for protection under this Order. Then, before
 27   producing the specified documents, the Producing Party must affix the
 28   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                               -6-
                                    PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 7 of 14 Page ID #:138




  1   portion or portions of the material on a page qualifies for protection, the Producing
  2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  3   markings in the margins).
  4               (b) for testimony given in depositions that the Designating Party identifies
  5   on the record, before the close of the deposition as protected testimony.
  6               (c) for information produced in some form other than documentary and
  7   for any other tangible items, that the Producing Party affix in a prominent place on
  8   the exterior of the container or containers in which the information is stored the
  9   legend “CONFIDENTIAL.” If only a portion or portions of the information
 10   warrants protection, the Producing Party, to the extent practicable, shall identify the
 11   protected portion(s).
 12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13   failure to designate qualified information or items does not, standing alone, waive
 14   the Designating Party’s right to secure protection under this Order for such material.
 15   Upon timely correction of a designation, the Receiving Party must make reasonable
 16   efforts to assure that the material is treated in accordance with the provisions of this
 17   Order.
 18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 20   designation of confidentiality at any time that is consistent with the Court’s
 21   Scheduling Order.
 22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 23   resolution process under Local Rule 37-1 et seq.
 24         6.3      The burden of persuasion in any such challenge proceeding shall be on
 25   the Designating Party. Frivolous challenges, and those made for an improper
 26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 27   parties) may expose the Challenging Party to sanctions. Unless the Designating
 28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                -7-
                                    PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 8 of 14 Page ID #:139




  1   continue to afford the material in question the level of protection to which it is
  2   entitled under the Producing Party’s designation until the Court rules on the
  3   challenge.
  4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  6   disclosed or produced by another Party or by a Non-Party in connection with this
  7   Action only for prosecuting, defending, or attempting to settle this Action. Such
  8   Protected Material may be disclosed only to the categories of persons and under the
  9   conditions described in this Order. When the Action has been terminated, a
 10   Receiving Party must comply with the provisions of Section 13 below.
 11         Protected Material must be stored and maintained by a Receiving Party at a
 12   location and in a secure manner that ensures that access is limited to the persons
 13   authorized under this Order.
 14         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 15   otherwise ordered by the court or permitted in writing by the Designating Party, a
 16   Receiving Party may disclose any information or item designated
 17   “CONFIDENTIAL” only to:
 18               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 19   well as employees of said Outside Counsel of Record to whom it is reasonably
 20   necessary to disclose the information for this Action;
 21               (b) the officers, directors, and employees (including House Counsel) of
 22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 23               (c) Experts (as defined in this Order) of the Receiving Party to whom
 24   disclosure is reasonably necessary for this Action and who have signed the
 25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26               (d) the court and its personnel;
 27               (e) court reporters and their staff;
 28               (f) professional jury or trial consultants, mock jurors, and Professional
                                                 -8-
                                     PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 9 of 14 Page ID #:140




  1   Vendors to whom disclosure is reasonably necessary for this Action and who have
  2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  3             (g) the author or recipient of a document containing the information or a
  4   custodian or other person who otherwise possessed or knew the information;
  5             (h) during their depositions, witnesses, and attorneys for witnesses, in the
  6   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  7   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
  8   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
  9   confidential information unless they sign the “Acknowledgment and Agreement to
 10   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 11   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 12   depositions that reveal Protected Material may be separately bound by the court
 13   reporter and may not be disclosed to anyone except as permitted under this
 14   Protective Order; and
 15             (i) any mediator or settlement officer, and their supporting personnel,
 16   mutually agreed upon by any of the parties engaged in settlement discussions.
 17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 18   OTHER LITIGATION
 19         If a Party is served with a subpoena or a court order issued in other litigation
 20   that compels disclosure of any information or items designated in this Action as
 21   “CONFIDENTIAL,” that Party must:
 22             (a) promptly notify in writing the Designating Party. Such notification
 23   shall include a copy of the subpoena or court order unless prohibited by law;
 24             (b) promptly notify in writing the party who caused the subpoena or order
 25   to issue in the other litigation that some or all of the material covered by the
 26   subpoena or order is subject to this Protective Order. Such notification shall include
 27   a copy of this Protective Order; and
 28             (c) cooperate with respect to all reasonable procedures sought to be
                                               -9-
                                   PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 10 of 14 Page ID #:141




  1    pursued by the Designating Party whose Protected Material may be affected.
  2          If the Designating Party timely seeks a protective order, the Party served with
  3    the subpoena or court order shall not produce any information designated in this
  4    action as “CONFIDENTIAL” before a determination by the court from which the
  5    subpoena or order issued, unless the Party has obtained the Designating Party’s
  6    permission, or unless otherwise required by the law or court order. The Designating
  7    Party shall bear the burden and expense of seeking protection in that court of its
  8    confidential material and nothing in these provisions should be construed as
  9    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 10    directive from another court.
 11    9.    A    NON-PARTY’S          PROTECTED         MATERIAL       SOUGHT         TO      BE
 12    PRODUCED IN THIS LITIGATION
 13              (a) The terms of this Order are applicable to information produced by a
 14    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 15    produced by Non-Parties in connection with this litigation is protected by the
 16    remedies and relief provided by this Order. Nothing in these provisions should be
 17    construed as prohibiting a Non-Party from seeking additional protections.
 18              (b) In the event that a Party is required, by a valid discovery request, to
 19    produce a Non-Party’s confidential information in its possession, and the Party is
 20    subject to an agreement with the Non-Party not to produce the Non-Party’s
 21    confidential information, then the Party shall:
 22                 (1) promptly notify in writing the Requesting Party and the Non-Party
 23    that some or all of the information requested is subject to a confidentiality
 24    agreement with a Non-Party;
 25                 (2) promptly provide the Non-Party with a copy of the Protective
 26    Order in this Action, the relevant discovery request(s), and a reasonably specific
 27    description of the information requested; and
 28                 (3) make the information requested available for inspection by the
                                               - 10 -
                                    PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 11 of 14 Page ID #:142




  1    Non-Party, if requested.
  2              (c) If a Non-Party represented by counsel fails to commence the process
  3    called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  4    notice and accompanying information or fails contemporaneously to notify the
  5    Receiving Party that it has done so, the Receiving Party may produce the Non-
  6    Party’s confidential information responsive to the discovery request. If an
  7    unrepresented Non-Party fails to seek a protective order from this court within 14
  8    days of receiving the notice and accompanying information, the Receiving Party
  9    may produce the Non-Party’s confidential information responsive to the discovery
 10    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 11    not produce any information in its possession or control that is subject to the
 12    confidentiality agreement with the Non-Party before a determination by the court
 13    unless otherwise required by the law or court order. Absent a court order to the
 14    contrary, the Non-Party shall bear the burden and expense of seeking protection in
 15    this court of its Protected Material.
 16    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 18    Protected Material to any person or in any circumstance not authorized under this
 19    Protective Order, the Receiving Party must immediately (a) notify in writing the
 20    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 21    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 22    whom unauthorized disclosures were made of all the terms of this Order, and (d)
 23    request such person or persons to execute the “Acknowledgment and Agreement to
 24    Be Bound” that is attached hereto as Exhibit A.
 25    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 26    PROTECTED MATERIAL
 27          When a Producing Party gives notice to Receiving Parties that certain
 28    inadvertently produced material is subject to a claim of privilege or other protection,
                                               - 11 -
                                     PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 12 of 14 Page ID #:143




  1    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  2    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  3    may be established in an e-discovery order that provides for production without
  4    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
  5    as the parties reach an agreement on the effect of disclosure of a communication or
  6    information covered by the attorney-client privilege or work product protection, the
  7    parties may incorporate their agreement into this Protective Order.
  8    12.      MISCELLANEOUS
  9             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 10    person to seek its modification by the Court in the future.
 11             12.2 Right to Assert Other Objections. No Party waives any right it
 12    otherwise would have to object to disclosing or producing any information or item
 13    on any ground not addressed in this Protective Order. Similarly, no Party waives
 14    any right to object on any ground to use in evidence of any of the material covered
 15    by this Protective Order.
 16             12.3 Filing Protected Material. A Party that seeks to file under seal any
 17    Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 18    orders of the assigned District Judge and Magistrate Judge. If a Party's request to
 19    file Protected Material under seal is denied by the court, then the Receiving Party
 20    may file the information in the public record unless otherwise instructed by the
 21    court.
 22    13.      FINAL DISPOSITION
 23             After the final disposition of this Action, as defined in Section 4, within 60
 24    days of a written request by the Designating Party, each Receiving Party must return
 25    all Protected Material to the Producing Party or destroy such material. As used in
 26    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 27    summaries, and any other format reproducing or capturing any of the Protected
 28    Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                 - 12 -
                                      PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 13 of 14 Page ID #:144




  1    Party must submit a written certification to the Producing Party (and, if not the same
  2    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  3    (by category, where appropriate) all the Protected Material that was returned or
  4    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  5    abstracts, compilations, summaries or any other format reproducing or capturing any
  6    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  7    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  8    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  9    reports, attorney work product, and consultant and expert work product, even if such
 10    materials contain Protected Material. Any such archival copies that contain or
 11    constitute Protected Material remain subject to this Protective Order as set forth in
 12    Section 4.
 13    14.   Any violation of this Order may be punished by any and all appropriate
 14    measures including, without limitation, contempt proceedings and/or monetary
 15    sanctions.
 16

 17    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 18

 19    DATED: August 24, 2020                     ___________________________
                                                     /s/ Autumn D. Spaeth
                                                  HON. AUTUMN D. SPAETH
 20                                               United States Magistrate Judge
 21

 22

 23

 24

 25

 26

 27

 28
                                               - 13 -
                                    PROTECTIVE ORDER
Case 8:20-cv-01275-JLS-ADS Document 14 Filed 08/24/20 Page 14 of 14 Page ID #:145




  1                                                               EXHIBIT A
  2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4    I, __________________________________________ [print or type full name], of
  5    _________________________________________________________ [print or type
  6    full address], declare under penalty of perjury that I have read in its entirety and
  7    understand the Protective Order that was issued by the United States District Court
  8    for the Central District of California on _________________________ in the case of
  9    Daniel Pfau v. Lowe’s Companies Inc. et al, Case No: 8:20-cv-01275-JLS (ADSx). I
 10    agree to comply with and to be bound by all the terms of this Protective Order and I
 11    understand and acknowledge that failure to so comply could expose me to sanctions
 12    and punishment in the nature of contempt. I solemnly promise that I will not disclose
 13    in any manner any information or item that is subject to this Protective Order to any
 14    person or entity except in strict compliance with the provisions of this Order.
 15              I further agree to submit to the jurisdiction of the United States District Court
 16    for the Central District of California for the purpose of enforcing the terms of this
 17    Protective Order, even if such enforcement proceedings occur after termination of this
 18    action. I hereby appoint __________________________ [print or type full name] of
 19    _______________________________________________ [print or type full address
 20    and telephone number] as my California agent for service of process in connection
 21    with this action or any proceedings related to enforcement of this Protective Order.
 22    Date: ______________________________________
 23    City and State where sworn and signed: _________________________________
 24

 25    Printed name: _______________________________
 26

 27    Signature: __________________________________
 28    I:\31000-000\31407\Discovery\Federal\[Proposed] Protective Order.docx

                                                                       - 14 -
                                                      PROTECTIVE ORDER
